Name: Council Decision of 27 February 1998 repealing Common Position 97/625/CFSP, defined by the Council on the basis of Article J.2 of the Treaty on European Union, on restrictive measures to be taken against persons in Bosnia and Herzegovina acting against the peace agreements
 Type: Decision
 Subject Matter: rights and freedoms;  international affairs;  Europe;  international security
 Date Published: 1998-03-12

 Avis juridique important|31998D0196Council Decision of 27 February 1998 repealing Common Position 97/625/CFSP, defined by the Council on the basis of Article J.2 of the Treaty on European Union, on restrictive measures to be taken against persons in Bosnia and Herzegovina acting against the peace agreements Official Journal L 075 , 12/03/1998 P. 0001 - 0001COUNCIL DECISION of 27 February 1998 repealing Common Position 97/625/CFSP, defined by the Council on the basis of Article J.2 of the Treaty on European Union, on restrictive measures to be taken against persons in Bosnia and Herzegovina acting against the peace agreements (98/196/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Article J.2 thereof,Whereas by Common Position 97/625/CFSP (1) the Council, having taken account of the recommendations of the High Representative, decided on 15 September 1997 that the persons listed in the Annex thereto will not be permitted entry to the territories of the Member States;Whereas the Council, on the basis of a recommendation from the High Representative, considers that the ban on all the said persons travelling to the territories of the Member States should be lifted;Whereas the terms of Common Position 97/625/CFSP may be reinstated at any time, notably in the light of new recommendations from the High Representative,HAS DECIDED AS FOLLOWS:Article 1Common Position 97/625/CFSP shall be repealed.Article 2The Member States shall take all measures necessary to give effect to Article 1 as from the date of the adoption of this Decision.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 27 February 1998.For the CouncilThe PresidentG. BROWN(1) OJ L 259, 22.9.1997, p. 1.